Exhibit Exhibit SUBSIDIARIES OF THE REGISTRANT Entity Jurisdiction of Organization Name Under Which Subsidiary Does Business Alaska United Fiber System Partnership Alaska Alaska United Fiber System Partnership, Alaska United Fiber System, Alaska United Alaska DigiTel, LLC Alaska Alaska DigiTel, DigiTel Alaska Wireless Internet, LLC Alaska Alaska Wireless Internet, LLC, Alaska Wireless Internet Alaska Wireless, LLC Alaska Alaska Wireless, LLC, Alaska Wireless Firelake Partners, LLC Alaska Firelake Partners, LLC GCI Communication Corp. Alaska GCI, GCC, GCICC, GCI Communication Corp. GCI Cable, Inc. Alaska GCI Cable, GCI Cable, Inc. GCI Holdings, Inc. Alaska GCI Holdings, Inc. Potter View Development Co., Inc. Alaska Potter View Development Co., Inc. GCI Fiber Communication, Co., Inc. Alaska GCI Fiber Communication, Co., Inc., GFCC,Kanas Unicom, Inc. Alaska Unicom, Inc., Unicom United-KUC, Inc. Alaska United-KUC, Inc., United-KUC, KUC United Utilities, Inc. Alaska United Utilities, Inc. United Utilities, UUI
